DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-35 and 37-41 are pending.
Claims 1-20 and 36 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Response to Arguments
Applicant argues that Esch et al. (US 20090306637 A1, December 10, 2009) (hereinafter “Esch”) does not teach the limitations recited in the claims as amended.  See Remarks at 8-10.
Applicant’s argument has been fully considered but it is not persuasive. 
Esch incorporates by reference Thompson et al. (US 20070100405, May 3 2007) (hereinafter “Thompson”).  See [0036] (“The devices disclosed herein can be employed to practice any of the methods of HAS treatment disclosed in US Patent Application Publication No. 2007/0100405, published on May 3, 2007, the entirety of which is hereby incorporated by reference herein and made a part of this specification. In particular, the devices disclosed herein can be employed to perform, in whole or in part, any of the treatment methods depicted in FIGS. 16A -16D and described in paragraphs 0338-0352 of the above-referenced '405 publication. When employed in practicing such methods (or when practicing other methods described herein), the devices described herein can be similar to the HAS treatment system 200, HAS indexing treatment device 270 or catheter system 900/950 disclosed in the above-referenced '405 publication, except as described below.”).
Thompson teaches introducing treatment systems through introducer sheaths.  See, e.g., Figs. 16A-16D (depicting 204 introducer sheath).  Therefore, because Esch teaches that its disclosed embodiments may be used with the teachings of Thompson, which is incorporated by reference in Esch, and Thompson teaches introducer sheaths, Esch teaches the limitations recited in the claims as amended.  
Note that Esch’s device used with Thompson’s sheaths would yield a structural configuration that is similar to that depicted in Fig. 14 of the instant application.  Specifically, Esch’s device (100, Fig. 10) corresponds to the laser fiber device (200, Fig. 14) of the instant application and Thompson’s sheaths (204, Fig. 16A-D) correspond to the outer sheath (508, Fig. 14) of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, 27, 29, 30-32, 34, 35, 37, 38, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esch et al. (US 20090306637 A1, December 10, 2009) (hereinafter “Esch”).
Regarding claims 21, as discussed above (Responses to Arguments incorporated by reference herein), Esch teaches a system comprising: a cauterization device ([e.g., [0035]) having a wall defining a lumen and a distal opening at a distal end of the cauterization device (construed as the opening of  Thompson’s sheath 204, as discussed above); and an optical fiber (e.g., 110, Figs. 1, 10) configured to discharge laser energy and configured to move relative to the cauterization device (e.g., Fig. 10), wherein the laser energy is configured to be discharged from the optical fiber towards a treatment area when the optical fiber is extended through the distal opening (of Thompson’s sheath 204, as discussed above), and wherein the laser energy is further configured to be discharged from the optical fiber towards the cauterization device (comprising Thompson’s sheath 204, as discussed above).
Note that the device taught by Esch used in the introducer sheath 204 taught by Thompson would have the recited distal opening at the distal end of the cauterization device; and an optical fiber configured to discharge laser energy, configured to move relative to the cauterization device, and configured to extend distally through the distal opening (of the introducer sheath).
Regarding claims 22 and 24, Esch teaches a system, further comprising: an endoscope, wherein the cauterization device is at or adjacent to a distal end of the endoscope (as recited in claim 22); wherein the cauterization device is removably attached to the endoscope (as recited in claim 24).  See, e.g., [0038].
Regarding claims 27, as discussed above, Esch teaches a system wherein, when the optical fiber is in a first position parallel to the cauterization device, laser energy is discharged from the optical fiber towards the cauterization member to heat the cauterization device and, when the optical fiber is extended through an opening at the distal end of the cauterization device (120, Fig. 10), the laser energy is discharged towards the treatment area.
Regarding claims 29 and 34, as discussed above, Esch inherently teaches a system, further comprising a laser source, wherein the laser source is configured to discharge the laser energy from the optical fiber toward the treatment area at a first wavelength, and wherein the laser source is configured to discharge the laser energy from the optical fiber toward the cauterization device toward at a second wavelength different from the first wavelength (given Gaussian beam profile). 
Regarding claims 30-32, as discussed above, Esch teaches a system, comprising: a cauterization device including a cauterization portion and a thermally insulative portion, wherein the cauterization portion is distal to the thermally insulative portion; and an optical fiber configured to (i) discharge laser energy, (ii) move relative to the cauterization device, and (iii) move between a first position and a second position; wherein, in the second position, the optical fiber is outside of the cauterization device and is configured to discharge the laser energy outside of the cauterization device and toward a treatment area (as recited in claim 30); further comprising an endoscope, wherein the cauterization device is at or adjacent to a distal end of the endoscope (as recited in claim 31); wherein a distal end of the cauterization device includes an opening, and wherein the optical fiber extends distal to the opening in the second position (as recited in claim 32).
Regarding claims 35, as discussed above, Esch inherently teaches a system, wherein discharging the laser energy to the cauterization portion causes the cauterization member to be heated. 
Regarding claims 37, 38, 40, and 41, as discussed above, Esch teaches a method comprising: positioning a cauterization member adjacent a treatment area; extending the laser fiber through an opening in a distal end of the cauterization member; applying laser energy from the laser fiber to the treatment area or to tissue adjacent the treatment area; applying laser energy from a laser fiber to the cauterization member to heat the cauterization member; and cauterizing tissue with the heated cauterization member; retracting the laser fiber through the opening in the distal end of the cauterization member (as recited in claim 37); wherein the laser energy applied to the treatment area or to the tissue adjacent the treatment area is at a first wavelength, and wherein the laser energy applied to the cauterization member is at a second wavelength, different from the first wavelength (as recited in claim 38); further comprising removing the cauterization member from the endoscope after the tissue at the treatment area is cauterized (as recited in claim 40); wherein the second position, the optical fiber is configured to discharge the laser energy outside laterally relative to a longitudinal axis of the optical fiber (as recited in claim 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 25, 26, 28, 33, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Esch in view of Everett et al. (US 5242437 A, September 7, 1993) (hereinafter “Everett”).
Regarding claims 23, 25, and 28, Esch teaches a system (and a method of use), except further comprising a thermally insulative portion between a portion of the endoscope and the cauterization device.  Everett teaches a thermally insulative portion (15).  See, e.g., Fig. 2 and associated text.  See also 9:15-18 (disclosing use of theramly insulative material such as metal and ceramic for cauterization device 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Everett with that of Esch such that the invention further comprises a thermally insulative portion between a portion of the endoscope and the cauterization device (as recited in claim 23); wherein the cauterization device extends proximally to a distalmost end of the thermally insulative portion (as recited in claim 25); wherein the thermally insulative portion includes a polymer or a ceramic (as recited in claims 26 and 33); wherein the cauterization device includes a thermally insulative portion and a thermally conductive portion, and wherein the thermally conductive portion is provided distal to the thermally insulative portion (as recited in claim 28); wherein a distal end of the thermally insulative portion extends distally of a proximal end of the cauterization portion (as recited in claim 36); wherein the cauterization member is removably attached to an endoscope via a thermally insulative portion, and the cauterization portion is provided distal to the thermally insulative portion (as recited in claim 39) in order to accommodate thermal expansion.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792